DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 19 April 2022, with respect to 103 and 112 rejections have been fully considered and are persuasive in view of amendment.  The rejections of 19 January 2022 have been withdrawn. 
However, new rejection have been made under 112 in view of the amendment and the examiner has indicated allowable subject matter as well as reasons for indicating allowable subject matter. 
Allowable Subject Matter
Claim 11 is rejected under 112 as discussed below, but would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “patient pelvic location information data” in lines 12-13 and “the patient pelvic location information” in lines 13-14, and thus, is not clear whether “the patient pelvic information” refers to “patient pelvic information data” or distinct and different from the claimed  “patient pelvic information data (in the case, the applicant should amend claim limitation as “a patient pelvic location information”.)”
Accordingly, claims 14, 16, 18-19, and 21-22 recite either “patient pelvic location information data” or “the patient pelvic location information” and is not clear whether the claimed limitation refers to same limitation or different as stated for claim 11 above. 
Claim 11 recites the limitation "the reduction situation" in line 6 page 3.  There is insufficient antecedent basis for this limitation in the claim as “a reduction situation” was not previously recited. 
Claim 12 recites “a number of sample fracture models by analyzing fracture simulation data based on an automatic segmentation.” It is not definite whether the applicant intends to recite same limitation as in claim 11, as claim 11 already recites “a plurality of sample fracture models that are established by data of human pelvic fracture simulated by a sample pelvis based on an automatic segmentation algorithm.”
Claim 17 recites the limitation "the human body tissue bounding box tree method" in line 2-3 page 5.  There is insufficient antecedent basis for this limitation in the claim as “a human body tissue bounding box tree method” was not previously recited. 
Claims 13, 15, 20, and 23 are rejected as they inherit rejections of independent claims that they are dependent upon. 
Reasons for indicating Allowance Subject Matter
The following is an examiner’s statement of reasons for indicating reasons for allowance subject matter:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Casas (US2016/0191887) discloses augmented view system utilizing optical markers combined with magnetic tracking ([0109]) to monitor pelvic fracture reduction including sample fracture model database ([0100], [0144]) and classify the condition using training sets ([0153]). 
Efrat (US 2014/0222409) discloses optical tracker providing pose information of the magnetic field detector ([0035] and [0084] Fig. 8). 
Hallil (US2013/0033700) discloses optical marker printed on the magnetic sensor ([0011]). 
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “magnetic detector with four optical locator rods arranged at four sides of the magnetic detector and four optical locator balls each located at an end of a different one of the four optical locator rods” in combination with the rest of the limitations of independent claim(s) 11.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate details of “magnetic detector with four optical locator rods arranged at four sides of the magnetic detector and four optical locator balls each located at an end of a different one of the four optical locator rods” in order to produce the claimed invention.  Furthermore, such a configuration allows advantage of a positioning location accuracy within a range of 5 mm or closer and a positioning angle accuracy is within a range of 5 degrees or closer ([0010]) claimed by present invention.
Therefore, claim(s) 11-23 overcome(s) previously and currently cited prior art and would be allowable when amended to overcome 112 rejections. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Saget et al.,” US 2019/0122330 discloses automated intraoperative surgical guidance in medical images, including pelvis fracture reduction procedures. 
“Soini” WO 2018/167369 discloses simulation models for orthopedic conditions, and optimization of the model. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793